                           Case:18-02620-swd               Doc #:19 Filed: 11/07/18                Page 1 of 4
                                               United States Bankruptcy Court
                                               Western District of Michigan
In re:                                                                                                     Case No. 18-02620-swd
Angela Lane Cooper                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0646-1                  User: roundtrd                     Page 1 of 2                          Date Rcvd: Nov 05, 2018
                                      Form ID: 318                       Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 07, 2018.
db             +Angela Lane Cooper,    2685 Bringantine Drive,    Lansing, MI 48911-8172
cr             +Adventure Credit Union,    c/o Thomas G. King,    Kreis, Enderle, Hudgins, & Borsos, PC,
                 PO Box 4010,   Kalamazoo, MI 49003-4010
8238630        +Adventure CU,   630 32nd St. SE,    Grand Rapids MI 49548-2306
8238629        +Adventure Credit Union,    630 32nd St. SE,    Grand Rapids MI 49548-2306
8238631        +Best Buy/CBNA,    P.O. Box 6497,   Sioux Falls SD 57117-6497
8238635        +CASE Credit Union,    4316 S. Pennsylvania Ave.,    Lansing MI 48910-5608
8238632        +Capital 1/Best Buy,    50 Northwest Point Rd.,    Elk Grove Village IL 60007-1032
8238641        +Meyer Njus Tanick, P.A.,     Attorneys at Law,    330 2nd Avenue South,    Suite 350,
                 Minneapolis MN 55401-2212
8238643        +Mid-Michigan Collection Bureau,    P.O. Box 130,    St. Johns MI 48879-0130
8238645        +Northland Group, Inc.,    P.O. Box 390905,    Minneapolis MN 55439-0905
8238647        +Physician Anesthesia Service,    Dept 78178,    P.O. Box 78000,   Detroit MI 48278-0001
8238648        +Rausch Sturm,   Attorneys at Law,     30150 Telegraph,   Suite 444,    Bingham Farms MI 48025-4549
8238650        +Sonja Morris, DDS,    1040 Charlevoix Dr.,    Suite a.,   Grand Ledge MI 48837-2417
8238651        +Sparrow,   7364 Solution Center,    Chicago IL 60677-7003
8238652        +Sparrow Hospital,    7364 Solution Center,    Chicago IL 60677-7003
8238653        +Sparrow Hospital,    P.O. Box 441575,    Detroit MI 48244-1575
8238657        +Walter L. Cooper, II,    2685 Brigantine Dr.,    Lansing MI 48911-8172

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 05 2018 23:09:30        Daniel M. McDermott,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
cr             +EDI: BSACHERNICH Nov 06 2018 03:38:00       CASE Credit Union,    c/o Scott A. Chernich,
                 Foster, Swift, Collins & Smith, P.C.,     313 S. Washington Square,    Lansing, MI 48933-2195
8238634         EDI: CAPITALONE.COM Nov 06 2018 03:38:00       Capital One,    15000 Capital One Dr.,
                 Richmond VA 23238
8238633        +E-mail/Text: cms-bk@cms-collect.com Nov 05 2018 23:09:21        Capital Management Services,
                 698 1/2 S. Ogden St.,    Buffalo NY 14206-2317
8238639        +EDI: TSYS2.COM Nov 06 2018 03:38:00       DSNB Macys,   P.O. Box 8218,    Mason OH 45040-8218
8238637        +E-mail/Text: roy.sweet@delhitownship.com Nov 05 2018 23:09:21        Delhi Charter Township,
                 2074 Aurelius Rd.,    Holt MI 48842-6320
8238638        +EDI: NAVIENTFKASMDOE.COM Nov 06 2018 03:38:00       Dept Of Education/Navient,    P.O. Box 9635,
                 Wilkes Barre PA 18773-9635
8238640        +E-mail/Text: support@ljross.com Nov 05 2018 23:09:22        L J Ross Associates, Inc.,
                 P.O. Box 6099,    Jackson MI 49204-6099
8238644        +E-mail/Text: bankruptcy@mortgagecenter.com Nov 05 2018 23:09:09        Mortgage Center LC,
                 20300 Civic Center Dr.,    Southfield MI 48076-4170
8238654        +EDI: RMSC.COM Nov 06 2018 03:39:00       SYNCB/Art Van Furniture,    950 Forrer Blvd.,
                 Kettering OH 45420-1469
8238655        +EDI: RMSC.COM Nov 06 2018 03:39:00       SYNCB/Lowes,   P.O. Box 965005,    Orlando FL 32896-5005
8238656        +EDI: RMSC.COM Nov 06 2018 03:39:00       SYNCB/TJX Cos DC,    P.O. Box 965005,
                 Orlando FL 32896-5005
8238649        +EDI: SEARS.COM Nov 06 2018 03:38:00       Sears/CBNA,   P.O. Box 6283,
                 Sioux Falls SD 57117-6283
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
8238636*         +CASE Credit Union,    4316 S. Pennsylvania Ave.,    Lansing MI 48910-5608
8238642*         +Meyer Njus Tanick, P.A.,    Attorneys at Law,    330 2nd Avenue South,    Suite 350,
                   Minneapolis MN 55401-2212
8238646*         +Northland Group, Inc.,    P.O. Box 390905,    Minneapolis MN 55439-0905
8238658*         +Walter L. Cooper, II,    2685 Brigantine Dr.,    Lansing MI 48911-8172
                                                                                                 TOTALS: 0, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 07, 2018                                             Signature: /s/Joseph Speetjens
                       Case:18-02620-swd       Doc #:19 Filed: 11/07/18       Page 2 of 4



District/off: 0646-1          User: roundtrd              Page 2 of 2                  Date Rcvd: Nov 05, 2018
                              Form ID: 318                Total Noticed: 30

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 5, 2018 at the address(es) listed below:
              John A. Porter    japortertrustee@comcast.net, mi05@ecfcbis.com
              Scott A. Chernich    on behalf of Creditor    CASE Credit Union Jphillips@fosterswift.com
              Scott Marshall Neuman    on behalf of Debtor Angela Lane Cooper xneumanx@aol.com,
               marshallsr75616@notify.bestcase.com
              Thomas G. King    on behalf of Creditor    Adventure Credit Union tking@KreisEnderle.com,
               sfazio@KreisEnderle.com;ccupp@kreisenderle.com;sbabcock@kreisenderle.com;lconiglio@kreisenderle.c
               om
                                                                                              TOTAL: 4
                     Case:18-02620-swd             Doc #:19 Filed: 11/07/18     Page 3 of 4
Official Form 318 (12/15)
                                          United States Bankruptcy Court
                                           Western District of Michigan
                                               One Division Ave., N.
                                                     Room 200
                                              Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                   Case Number 18−02620−swd
         Angela Lane Cooper
         2685 Bringantine Drive                                    Chapter 7
         Lansing, MI 48911
         SSN: xxx−xx−0862                                          Honorable Scott W. Dales
                                                      Debtor



                                            Order of Discharge

IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

        Angela Lane Cooper
        fka Angela Lane Jones

                                                               By the court:


        DATE: November 5, 2018




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                 This order does not prevent debtors from paying
and it does not determine how much money, if                   any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                           debts according to the reaffirmation agreement.
                                                               11 U.S.C. § 524(c), (f).
                                                                           For more information, see page 2 >




Official Form 318                                 Order of Discharge                          page 1
                    Case:18-02620-swd         Doc #:19 Filed: 11/07/18      Page 4 of 4

Creditors cannot collect discharged debts
This order means that no one may make any                 Most debts are discharged
attempt to collect a discharged debt from the             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,           personal liability for debts owed before the
or otherwise try to collect from the debtors              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise          Also, if this case began under a different chapter
in any attempt to collect the debt personally.            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.               are discharged.
However, a creditor with a lien may enforce a             In a case involving community property: Special
claim against the debtors' property subject to that       rules protect certain community property owned
lien unless the lien was avoided or eliminated.           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
